DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 16, drawn to an indirect bonding try, classified in A61C7/146.
II. Claims 10-15, drawn to a method of fabricating an indirect bonding tray, classified in B29C 64/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such a step of directly taking an impression of the patients’ teeth and making a model. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the inventions is classified in a different area and claim different elements that would require different searches presenting a search and examination burden.
This application also contains claims directed to the following patentably distinct species 
Figure 1A
Figure 1B
Figure 1C
Figure 1D
Figure 1E
Figure 1F
Figure 1G
Figure 2A
Figure 2B
Figure 2C
Figures 2D
Species A has lingual orthodontic bracket wells for each tooth, buccal orthodontic button wells on the second molars, occlusal bite turbo wells on the first molars and the tray formed of a single piece. Species B has lingual orthodontic brackets on each tooth, buccal orthodontic button on the second molars and occlusal bite turbos loaded in the occlusal orthodontic bracket wells. Species C has lingual orthodontic brackets for each other tooth, occlusal bite turbos on first molars and buccal orthodontic buttons on second molars. Species D has a sectioned, three piece, indirect bonding tray, occlusal bite turbos on first molars, buccal orthodontic button on lower right second molar, and buccal power arm on the lower left second molar. Species E has a single tooth indirect bonding tray, seated on a second molar. Species F has a bonding model with non-functional placeholder brackets, bite turbos, and auxiliaries. Species G has a bonding model with functional lingual orthodontic brackets, buccal orthodontic buttons, and occlusal bite turbos. Species H has an indirect bonding tray that can transfer a lingual bite turbo to an anterior tooth. Species I has an indirect bonding tray that can transfer an incisal bite turbo to an anterior tooth. Species J has an indirection bonding tray that can transfer a bite turbo on a posterior tooth that is beveled to help correct a posterior cross bite. Species K has an indirect bonding tray that can transfer a bite turbo that can be positioned and beveled to allow disarticulation and repositioning of occluding 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 1-4, 7, 10, and 11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONEA R GRIER whose telephone number is (571)272-0436.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CRIS L RODRIGUEZ can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MONEA R. GRIER/          Examiner, Art Unit 3772 

/Cris L. Rodriguez/          Supervisory Patent Examiner, Art Unit 3772